Name: Commission Regulation (EEC) No 2388/84 of 14 August 1984 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31984R2388Commission Regulation (EEC) No 2388/84 of 14 August 1984 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products Official Journal L 221 , 18/08/1984 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 18 P. 0018 Spanish special edition: Chapter 03 Volume 32 P. 0028 Swedish special edition: Chapter 3 Volume 18 P. 0018 Portuguese special edition Chapter 03 Volume 32 P. 0028 COMMISSION REGULATION (EEC) No 2388/84 of 14 August 1984 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 18 (5) thereof, Whereas Council Regulation (EEC) No 565/80 (2) made it possible to pay an amount equal to the refund as soon as a basic product is placed under customs control guaranteeing its export from the Community after processing; Whereas provision should be made for the export to third countries of preserved beef and veal products manufactured under those arrangements from meat of Community origin; Whereas the provisions of this Regulation apply without prejudice to Council Regulation (EEC) No 754/76 of 25 March 1976 relating to customs treatment applicable to goods returned to the customs territory of the Community (3); Whereas, in cases where such preserved products are re-imported into the Community, any refund granted on export should be repaid; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Preserved products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff which meet the conditions laid down by this Regulation and are exported to third countries shall be eligible for a special refund where they are manufactured under the arrangements provided for by Article 4 of Regulation (EEC) No 565/80. Article 2 The preserved products referred to in Article 1 must: - be manufactured from beef and veal of Communityorigin, and - contain not less than 80 % of beef and veal, excludingoffal and fat, and - be put up in tins of a unit weight of not more than500 grams net. In addition, the name of the Member State in which the product was manufactured shall be stamped in relief, uncoded, on each of the tins, clearly visible, in a language of that Member State. Article 3 Where preserved products falling within subheading 16.02 B III b) I bb) of the Common Customs Tariff, put up in accordance with Article 2, are re-imported into the customs territory of the Community and not declared for free circulation under Council Regulation (EEC) No 754/76, the competent authority shall authorize entry into free circulation only if, in addition to the payment of duties applicable on import, proof is provided that the amount of the refund granted on export has been recovered. Where the amount granted cannot be determined to the satisfaction of those authorities it shall be considered to be equal to the highest refund applicable on the date of acceptance of the declaration of free circulation for the goods in question. Article 4 This Regulation shall enter into force on 10 September 1984. (1) OJ No L 148, 28.6.1968, p. 24. (2) OJ No L 62, 7.3.1980, p. 5. (3) OJ No L 89, 2.4.1976, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1984. For the Commission Ã tienne DAVIGNON Vice-President